Title: From Thomas Jefferson to John Jay, 17 June 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris June 17. 1789.

I had the honor of addressing you on the 9th. and 12th. of May by the way of London. This goes through the same channel to the care of Mr. Trumbul. Having received no letter from you of later date than the 25th. of November I am apprehensive there may have been miscarriages, and the more so as I learn, thro another channel, that you have particularly answered mine of Nov. 19.
The death of the Grand Seignior, which has happened, renders the continuance of the war more probable, as it has brought to the throne a successor of a more active and ardent temper, and who means to put himself at the head of his armies. He has declared the Captain Pacha his generalissimo. The prospects for Russia on the other hand are less encouraging. Her principal ally, the emperor, is at death’s door, blazing up a little indeed from time to time like an expiring taper, but certainly to extinguish soon. Denmark too is likely to be restrained by the threats of England and Prussia from contributing even her stipulated naval succours. It is some time since I have been able to obtain any account of the king of England on which I can rely with confidence. His melancholy continues, and  to such a degree as to render him absolutely indifferent to every thing that passes, so that he seems willing to let his ministers do every thing they please, provided they will let him alone. When forced to speak his comprehension seems better than it was in the first moments after his phrensy went off. His health is bad: he does not go into public at all, and very few are admitted to see him. This is his present state according to the best accounts I have been able to get lately. His ministers dictate boldly in the North because they know it is impossible they should be engaged in the war, while this country is so completely palsied.
You will have seen by my former letters that the question whether the States general should vote by Persons, or by Orders, had stopped their proceedings in the very first instance in which it could occur, that is, as to the verification of their powers, and that they had appointed committees to try if there were any means of accomodation. These could do nothing. The king then proposed that they should appoint others, to meet persons whom he should name, on the same subject. These conferences also proved ineffectual. He then proposed a specific mode of verifying. The Clergy accepted it unconditionally: the Noblesse with such conditions and modifications as did away their acceptance altogether. The commons, considering this as a refusal came to the resolution of the 10th. inst. (which I have the honor to send you) inviting the two other orders to come and take their places in the common room, and notifying that they should proceed to the verification of powers, and to the affairs of the nation either with or without them. The clergy have as yet given no answer. A few of their members have accepted the invitation of the Commons, and have presented themselves in their room to have their powers verified, but how many it will detach in the whole from that body, cannot be known till an answer be decided on. The Noblesse adhered to their former resolutions, and even the minority, well disposed to the commons, thought they could do more good in their own chamber by endeavoring to increase their numbers, and bettering the measures of the majority, than by joining the Commons. An intrigue was set on foot between the leaders of the Majority in that house, the queen and princes. They persuaded the king to go for some time to Marly. He went on the same day. The leaders moved in the chamber of Nobles that they should address the king to declare his own sentiments on the great question between the orders. It was intended that this address should be delivered to him at Marly, where separated from his  ministers, and surrounded by the queen and princes, he might be surprized into a declaration for the nobles. The motion was lost however by a very great majority, that chamber being not yet quite ripe for throwing themselves into the arms of despotism. Necker and Montmorin who had discovered this intrigue, had warned some of the minority to defeat it, or they could not answer for what would happen. These two and St. Priest are the only members of the Council in favor of the commons. Luzerne, Puy-Segur and the others are high aristocrats. The commons having verified their powers, a motion was made the day before yesterday to declare themselves constituted and to proceed to business. I left them at two oclock yesterday, the debates not then finished. They differed only about forms of expression, but agreed in the substance, and probably decided yesterday or will decide to-day. Their next move I fancy will be to suppress all taxes, and instantly reestablish them till the end of their session in order to prevent a premature dissolution: and then they will go to work on a Declaration of rights and a constitution. The Noblesse I suppose will be employed altogether in counter operations; the Clergy, that is to say the higher clergy, and such of the Curés as they can bring over to their side will be waiting and watching merely to keep themselves in their saddles. Their deportment hitherto is that of meekness and cunning. The fate of the nation depends on the conduct of the king and his ministers. Were they to side openly with the Commons the revolution would be completed without a convulsion, by the establishment of a constitution, tolerably free, and in which the distinction of Noble and Commoner would be suppressed. But this is scarcely possible. The king is honest and wishes the good of his people, but the expediency of an hereditary aristocracy is too difficult a question for him.—On the contrary his prejudices, his habits and his connections decide him in his heart to support it. Should they decide openly for the Noblesse, the Commons, after suppressing taxes, and finishing their Declaration of rights, would probably go home, a bankruptcy takes place in the instant, Mr. Necker must go out, a resistance to the tax gatherers follows, and probably a civil war. These consequences are too evident and violent to render this issue likely. Tho’ the queen and princes are infatuated enough to hazard it, their party in the ministry would not. Something therefore like what I hinted in my letter of May 12. is still the most likely to take place. While the Commons, either with or without their friends of the other two houses, shall be employed in framing a constitution,  perhaps the government may set the other two houses to work on the same subject: and when the three schemes shall be ready, joint committees may be negociated to compare them together, to see in what parts they agree, and probably they will agree in all except the organisation of the future states general. As to this, it may be endeavored, by the aid of wheedling and intimidation, to induce the two privileged chambers to melt themselves into one, and the commons, instead of one, to agree to two houses of legislation. I see no other middle ground to which they can be brought. It is a tremendous cloud indeed which hovers over this nation, and he at the helm has neither the courage nor the skill necessary to weather it. Eloquence in a high degree, knoledge on matters of account, and order, are distinguishing traits in his character. Ambition is his first passion, Virtue his second. He has not discovered that sublime truth that a bold, unequivocal virtue is the best handmaid, even to Ambition, and would carry him further in the end than the temporizing wavering policy he pursues. His judgment is not of the first order, scarcely even of the second, his resolution frail, and upon the whole it is rare to meet an instance of a person so much below the reputation he has obtained. As this character, by the post and times in which providence has placed it, is important to be known, I send it to you as drawn by a person of my acquaintance who knows him well. He is not indeed his friend, and allowance must therefore be made for the high colouring. But this being abated, the facts and ground work of the drawing are just. If the Tiers separate, he goes at the same time: if they stay together and succeed in establishing a constitution to their mind, as soon as that is placed in safety, they will abandon him to the mercy of the court, unless he can recover the confidence which he has lost at present, and which indeed seems to be irrecoverable.
The inhabitants of St. Domingo, without the permission of the government, have chosen and sent deputies to the States general. The question of their admission is to be discussed by the states. In the mean time the government had promised them an assembly in their own island in the course of the present year. The death of the Dauphin, so long expected, has at length happened. Montmorin told Ternant the other day that de Moustier had now asked a congé, which would be sent him immediately, so that unless a change of ministry should happen, he will probably be otherwise disposed of. The gazettes of France and Leyden accompany this:  and I have the honour to be with the most perfect esteen and respect, Sir, Your most obedient & most humble servant,

Th: Jefferson

P.S. June 18. The motion under debate with the commons for constituting their assembly passed yesterday by a majority of 400 and odd against 88. odd. The latter were for it in substance, but wished some particular amendment. They proceeded instantly to the subject of taxation. A member who called on me this moment gave me a state of the proceedings of yesterday from memory, which I inclose you. He left the house a little before the question was put, because he saw there was no doubt of it’s passing, and his brother, who remained till the decision, informed him of it. So that we may expect, perhaps in the course of tomorrow, to see whether the government will interpose with a bold hand, or will begin a negotiation. But in the mean time this letter must go off. I will find some other opportunity however of informing you of the issue.

